Citation Nr: 0320723	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Tile 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had honorable service from September 1948 to 
August 1952, and other than honorable service from September 
1952 to January 1956.  He died on May [redacted]
, 1996.  The 
appellant is his surviving spouse.

This case was before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2000, the Board remanded this case to the RO for 
additional development.  At that time, the Board denied the 
claim of entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  
Accordingly, this issue is not before the Board at this time.  

In August 2000, the Board requested that the RO address the 
appellant's claim seeking service connection for post-
traumatic stress disorder (PTSD) for the purposes of accrued 
benefits.  In a May 2003 rating determination, the RO denied 
entitlement to service connection for PTSD on the basis of 
accrued benefits was denied.  The appellant was provided 
notice of this decision and has not appealed this 
determination to the Board.  In written arguments submitted 
by the appellant's representative in July 2003, no reference 
was made to this claim.  Accordingly, this issue is not 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran died in May 1996; the cause of death listed 
on his death certificate is cardio-respiratory arrest due to 
or as the consequence of end-stage cirrhosis and end-stage 
congestive heart failure.

2.  At the time of death, the veteran had established service 
connection for a conversion reaction, evaluated as 
noncompensable.

3.  The veteran's death-causing cardio-respiratory arrest, 
end-stage cirrhosis, and end-stage congestive heart failure 
were not manifested in service or within one year to a 
compensable degree following the discharge therefrom, and is 
not shown to have been related to service or to service-
connected conversion reaction.

4.  The appellant is not a surviving spouse of a veteran who 
was in receipt of or entitled to receive compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that was so rated for a period of not less than 5 years 
from the date of his discharge or other release from service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312(a) (2002).

2.  The claim of entitlement to DEA benefits under Chapter 
35, United States Code, lacks legal merit.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 20.3020, 
21.3021 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records make no reference to a cardiovascular 
disorder or cirrhosis.

In an April 1994 rating determination the RO granted 
entitlement to special monthly pension on account of need of 
regular aid and attendance from March 1994.  This 
determination was based on the veteran's severe nonservice-
connected cardiovascular disorder.  

On VA examination in June 1994 the examiner determined that 
the veteran's history of a conversion reaction while in the 
Marines starting in 1951 was not related to his current 
diagnoses.  The veteran was diagnosed with depression, 
alcohol dependence in partial remission since 1960, and 
polysubstance abuse dependence.

In an August 1994 rating determination the RO granted 
entitlement to service connection for a conversion reaction 
with assignment of a noncompensable evaluation.  Service 
connection for depression was denied.

Medical records reveal extensive treatment of the veteran's 
nonservice-connected cardiovascular disorder.  In March 1995 
he filed a claim seeking service connection for post-
traumatic stress disorder (PTSD).  Medical records obtained 
at that time indicate treatment for diabetes, congestive 
heart failure, and chronic depression.  
Additional nonservice-connected disorders were also treated.  
The veteran was being treated in a nursing home due to his 
nonservice-connected disorders.

In a May 1996 rating determination the RO continued 
entitlement to a nonservice-connected disability pension with 
special monthly pension at an aid and attendance rate.

The veteran died in May 1996; the cause of death listed on 
his death certificate is cardio-respiratory arrest due to or 
as a consequence of end-stage cirrhosis due to or as a 
consequence of end-stage congestive heart failure.  No 
autopsy was performed.

In August 1996 the appellant contended that the veteran 
suffered from PTSD.  It was indicated that he was medically 
noncompliant and overdosed on Chloral Hydrate, resulting in a 
6-week hospitalization and 5 months in a nursing home, where 
he died.  It was contended that his PTSD behavior contributed 
to his health problems and accelerated his death.  The 
appellant submitted medical records from 1971 to 1977 
indicating treatment for numerous nonservice-connected 
disorders.

In her December 1998 substantive appeal, she contended that 
VA had failed to review her husband's medical history.  It 
was also contended that this medical history clearly shows 
that his mental condition most definitely accelerated and 
deteriorated his health and contributed to his death.  It was 
contended that VA had ignored the evidence that she had 
produced, which reflects a long history of mental problems 
affecting his life and health.

In August 2000, the Board denied the claim of entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  The remaining claims were remanded to 
the RO for additional development, including the obtaining of 
clinical records that may have been prepared in conjunction 
with the veteran's stay at a nursing home prior to his death.  


The appellant indicated that she would attempt to obtain 
these medical records.  These medical records were obtained, 
indicating treatment for a series of nonservice-connected 
disorders, including coronary artery disease.

In a letter dated in October 1999 the appellant contended 
that VA's denial of her claim was based primarily upon the 
cause of death listed on the veteran's death certificate.  It 
was contended that other disabilities contributed to his 
death.  It was further contended that the service-connected 
mental disorder contributed to his death, including his 
attempt to kill himself.

A medical opinion was obtained in December 2002 in order to 
determine the etiology of the veteran's death.  The examiner 
provided a detailed review of the veteran's medical history, 
including treatment in service.  Following review, the 
examiner found that it was not likely that the inservice 
diagnosis of a conversion reaction was a contributing factor 
to the veteran's death, and that it was more likely than not 
that the veteran's abuse of Morphine, alcohol, Nicotine, 
Percodan, Marijuana, and Chloral Hydrate was a major 
contributing factor to death.  

Based on a review of the medical evidence, the examiner 
stated that it was unclear as to whether the veteran intended 
to commit suicide or accidentally overdosed on the sedative 
Chloral Hydrate.

A supplemental statement of the case was issued in January 
2003.  In a May 2003 rating determination the RO denied 
entitlement to service connection for PTSD on an accrued 
benefits basis.  This determination has not been appealed.  
The appellant's representative submitted written argument in 
July 2003.



Analysis

Preliminary Matter: Duties to Notify and to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has undertaken no development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, private hospital reports and medical records 
specifically requested by the Board.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  

It should be noted that in January 2003 the RO returned this 
case to the VA health care provider because it found the 
examination report of December 2002 was inadequate for rating 
purposes.  An amended report was obtained in order to 
determine the etiology of the veteran's death, including the 
critical question of whether his service-connected 
psychiatric disorder caused his death.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

In multiple letters from the RO to the appellant, including 
letters dated in May 2003, and May 2001, along with the 
supplemental statement of the case of January 2003 and a 
statement of the case of November 1998, the appellant was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claims as well as the types 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board specifically 
remanded this case to the RO in August 2000 in order to 
assist the appellant with her claim.  Medical records 
specifically requested by the Board were obtained and all 
action requested by the Board has been undertaken by the RO.  
Furthermore, the appellant has been notified of the laws and 
regulations that set forth the criteria for entitlement to 
service connection for the cause of the veteran's death and 
entitlement to educational assistance.  The discussions in 
the rating decision, statements of the case, supplemental 
statement of the case, and numerous letters from VA to the 
appellant have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds the new notice 
requirements under the law and regulation have been met. 


Service Connection for the Cause of the Veteran's Death.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Certain diseases (for example, cardiovascular-renal disease 
and diabetes mellitus) are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38  U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  It has never been contended 
that these disorders existed within the veteran's service or 
within one year of discharge therefrom.  There is no evidence 
that the disorders cited within the certificate of death 
existed during service, or any indications that these 
disorders existed in the first post service years (so as to 
warrant presumptive service connection for such a disability 
as a chronic disorder under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309).

The veteran's noncompensable service-connected disorder is 
not shown on his certificate of death to have caused death.  
Notwithstanding, the appellant has contended that the 
veteran's service-connected psychiatric disorder is 
associated with his death.  Extensive medical evidence of 
record is against the appellant's contentions in this regard.  

Specifically, on VA examination in June 1994, it was 
concluded that the veteran's history of a conversion reaction 
while in the Marines starting in 1951 was not related to his 
current diagnoses.  Based on this medical report, the RO 
specifically denied entitlement to service connection for 
depression.  Importantly, within this evaluation PTSD was not 
indicated.  

Following the veteran's death, the Board obtained a medical 
opinion that clearly indicates his death was not caused by 
his service-connected noncompensable evaluated psychiatric 
disorder.  Such medical evidence is against the appellant's 
contentions.  The certificate of death only provides 
additional information against the appellant's claim.  

The Board notes the lapse of many years between the veteran's 
separation from service and his first treatment for the 
disorders that caused his death.  The CAFC has determined 
that such a lapse in time is a factor for consideration.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

It has been consistently contended by the appellant that the 
RO is ignoring medical evidence indicating that the veteran's 
service-connected psychiatric disability caused or 
contributed to his death.  It is important for the appellant 
to understand that service connection for PTSD and depression 
has been denied.  A medical opinion obtained during the 
veteran's lifetime also found that conversion reaction 
reported in service is not related to his depression.  

With regard to the appellant's contentions that the service-
connected conversion reaction either caused or contributed to 
the veteran's death, the U.S. Court of Appeals for Veterans 
Claims (CAVC) has made clear that a lay person is not 
competent to provide evidence in matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1992).  

The appellant is a lay person and lacks the medical expertise 
for her opinion in this matter to be competent medical 
evidence.  The preponderance of evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.


DEA Benefits Under Chapter 35

In this case, the appellant is also seeking DEA benefits 
under 38 U.S.C.A. Chapter 35.  For the purposes of DEA 
benefits, a child or surviving spouse of the veteran will 
have basic eligibility for benefits where he was discharged 
under honorable conditions, and had a permanent and total 
service-connected disability in existence at the time of 
death, or was forcibly detained by a foreign Government or 
captured, or where he died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. §§ 3.807, 
20.3020, 20.3021(a).  

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death and he 
did not die of a service-connected disability, nor are there 
any other criteria met.  Accordingly, the Board finds the 
appellant has not met the conditions for eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.

The CAVC has held that in the case where the law is 
dispositive of the claim, the claim should be denied because 
of the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (in which the CAVC upheld the 
Board's denial for benefits for the veteran because there was 
simply no authority in law which would permit VA to grant the 
appellant's request).  Therefore, the claim for educational 
assistance benefits must be denied because a lack of 
eligibility under the law.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, United States 
Code, is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

